On petition for rehearing, the record and briefs in this cause have been again examined. As in the first examination, we are impressed with the fact that the cause turns on the evidence in support of the factual situation developed in the fourth and other questions argued by Appellees. The evidence on these points is in conflict but a careful Chancellor resolved it in favor of Appellees. His finding has ample support in the record and we see no reason to disturb it.
Our former opinion is affirmed on rehearing.
It is so ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and CHAPMAN, J., concur in the opinion and judgment.
BROWN, J., dissents.